                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                 NO: 4:21-cv-00037

 EQUAL EMPLOYMENT OPPORTUNITY      )
 COMMISSION,                       )
                                   ) STIPULATED PROTECTIVE ORDER
           Plaintiff,              )   CONCERNING NON-WAIVER OF
                                   )   ATTORNEY-CLIENT PRIVILEGE
      v.                           ) AND WORK PRODUCT PROTECTION
                                   ) PURSUANT TO FED. R. EVID. 502(d)
 DBBH HOLDINGS, INC. D/B/A DAVID’S )            AND (e)
 TRASH SERVICE,                    )
                                   )
           Defendant.              )

       The parties move the Court for entry of a Stipulated Protective Order Concerning Non-

Waiver of Attorney-Client Privilege and Work Product Protection pursuant to Fed. R. Evid. 502(d)

and (e).

       THIS MATTER having been opened to the Court by Plaintiff Equal Employment

Opportunity Commission and Defendant DBBH Holding, Inc. d/b/a David’s Trash Service by and

through its attorneys, seeking the entry of a Stipulated Protective Order pursuant to Fed. R. Evid.

(“F.R.E.”) 502(d) and (e), which shall supplement the Joint Consent Protective Order filed with

the Court on August 19, 2021 (see Docket Entry No. 15), and the parties having agreed to invoke

F.R.E. 502(d) and (e); and good cause having been shown;

IT IS on this ___ day of ___________ 2021:

ORDERED that:

           1. Non-Waiver Pursuant to F.R.E. 502(d) and (e). Pursuant to F.R.E. 502(d) and

       (e), no party to this litigation shall be deemed to have waived either the attorney-client

       privilege or the work product protection as a result of any disclosure connected with this

       proceeding, or any other federal or state proceeding, irrespective of the degree of care taken

                                                 1

           Case 4:21-cv-00037-D Document 20 Filed 08/23/21 Page 1 of 6
by the Producing Party (as defined in paragraph (2), infra) in (i) preventing disclosure, it

being expressly recognized that the Producing Party is not obligated to engage in any pre-

production review to identify information protected by the attorney-client privilege and/or

the work product protection, though it may elect do so; or (ii) rectifying disclosure, except

that the Producing Party must comply with paragraph (2), infra, in seeking to claw-back

any information protected by the attorney-client privilege and/or work product protection.

Accordingly, the provisions of F.R.E. 502(b) shall not apply. This Stipulated Protective

Order shall also apply to third-parties producing information in this proceeding.

   2. Claw-Back of Protected Information. A party producing information in response

to any request for production pursuant to Rule 34 of the Federal Rules of Civil Procedure

("F.R.C.P."), or any third-party producing information in response to a subpoena pursuant

to F.R.C.P. 45 (each a “Producing Party”), shall have no obligation to engage in a post-

production review to determine whether it has produced information protected from

disclosure by either the attorney-client privilege and/or the work product protection

(collectively, “Protected Information”). If a party discovers through any means that a

Producing Party has produced Protected Information, then:

   (a)     where the Producing Party first discovers that it has produced Protected

           Information, the Producing Party shall promptly provide written notice to the

           party receiving information in response to any request for production pursuant

           to F.R.C.P. 34 or F.R.C.P. 45 (the “Receiving Party”), which notice shall

           include a statement of the basis for the Producing Party’s contention that the

           information is privileged or protected; and




                                         2

   Case 4:21-cv-00037-D Document 20 Filed 08/23/21 Page 2 of 6
   (b)     where the Receiving Party first discovers information that, in good faith, the

           Receiving Party believes the Producing Party may deem to be Protected

           Information, the Receiving Party shall promptly provide written notice to the

           Producing Party advising that the Producing Party may have produced

           Protected Information, which notice must expressly state that it is being given

           pursuant to this Stipulated Protective Order to be valid; and within thirty (30)

           days thereafter, the Producing Party shall provide written notice to the

           Receiving Party consistent in substance with the requirements of subparagraph

           (a), immediately above.

Upon receiving written notice from the Producing Party pursuant to either subparagraph

2(a) or 2(b), supra, the Receiving Party shall promptly return or destroy the subject

Protected Information and any copies that it has except and only insofar as may be

necessary to enable the Receiving Party to present an application to the Court pursuant to

paragraph (3), infra. If the Receiving Party disclosed the subject Protected Information to

any third-party before receiving written notice from the Producing Party pursuant to either

subparagraph 2(a) or 2(b), supra, the Receiving Party must (i) take reasonable steps to

retrieve any such Protected Information and (ii) immediately advise the Producing Party of

any instances in which the Receiving Party is unable to retrieve such Protected Information

so that the Producing Party may take whatever steps it deems necessary to protect and/or

retrieve its Protected Information.

   3. Contesting the Protected Status of Protected Information. Within thirty (30)

days of receiving written notice from the Producing Party pursuant to either subparagraph

2(a) or 2(b), supra, the Receiving Party may make an application to the Court, under seal,



                                         3

   Case 4:21-cv-00037-D Document 20 Filed 08/23/21 Page 3 of 6
for a ruling concerning whether the subject Protected Information is protected from

disclosure by the attorney-client privilege and/or the work product protection. Consistent

with paragraph (1), supra, because the provisions of F.R.E. 502(b) shall not apply, any

application contesting whether such Protected Information is protected from disclosure by

the attorney-client privilege and/or the work product protection shall not be based on either

(i) whether the disclosure of such information was inadvertent or (ii) the degree of care

taken by the Producing Party to protect against or rectify the disclosure of such information.

The Receiving Party shall not otherwise use or disclose any such Protected Information

(e.g., in applications to the Court or depositions) unless and until the Producing Party

agrees or it is adjudged that such Protected Information is not protected by the attorney-

client privilege and/or the work product protection. If the Court rules that the subject

Protected Information is protected from disclosure, the Receiving Party shall promptly

return or destroy all copies of the Protected Information. Absent a timely application by

the Receiving Party contesting whether Protected Information is privileged and/or

protected, the Protected Information shall be treated as privileged and/or protected, as the

case may be, as if it had never been produced. The Producing Party must preserve the

Protected Information until all disputes regarding the discoverability of the information

have been resolved.




                                          4

   Case 4:21-cv-00037-D Document 20 Filed 08/23/21 Page 4 of 6
          IT IS FURTHER ORDERED that all other terms of the Joint Consent Protective Order

filed in this action on August 19, 2021 (see Docket Entry No. 15) shall remain in full force and

effect.

  Dated: August 23, 2021                            ________________________________
                                              ______________________________________
                                                    United States Magistrate Judge
                                              Robert T. Numbers, II
                                              United States Magistrate Judge




                                               5

             Case 4:21-cv-00037-D Document 20 Filed 08/23/21 Page 5 of 6
Dated this the 19th day of August, 20201.


  EQUAL EMPLOYMENT                          DBBH HOLDINGS, INC. D/B/A DAVID’S
  OPPORTUNITY COMMISSION,                   TRASH SERVICE,
  Plaintiff                                 Defendant

  /s/ Yolanda Warren Brock                  /s/ Tracy H. Stroud
  YOLANDA WARREN BROCK                      TRACY H. STROUD
  Senior Trial Attorney                     Colombo Kitchin Attorneys
  Charlotte District Office                 1698 East Arlington Blvd.
  129 West Trade Street, Suite 400          Greenville, North Carolina 27858
  Charlotte, North Carolina 28202           Telephone: (252) 353-1091
  Telephone: (980) 296-1281                 Facsimile: (252) 353-1096
  Facsimile: (704) 954-6412                 E-mail: tstroud@ck-attorneys.com
  Email: yolanda.brock@eeoc.gov             North Carolina Bar No. 40111
  North Carolina Bar No. 36651
                                            ATTORNEY FOR DEFENDANT
  RACHAEL S. STEENBERGH-
  TIDESWELL
  Senior Trial Attorney
  Charlotte District Office
  129 West Trade Street, Suite 400
  Charlotte, North Carolina 28202
  Telephone: (980) 296-1274
  Facsimile: (704) 954-6412
  Email: rachael.steenbergh@eeoc.gov
  South Carolina Federal Bar No. 10867

  ATTORNEYS FOR PLAINTIFF




                                            6

           Case 4:21-cv-00037-D Document 20 Filed 08/23/21 Page 6 of 6
